DETAILED ACTION

	Acknowledgment is made of the amendment filed on 5/03/22.  Claims 1-20 are currently pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a primary smart card comprising wireless communication capabilities, the primary smart card serving as a representative for all of a user’s payment cards, the primary smart card in wireless communication with a digital wallet application resident on the user’s mobile device, the primary smart card comprising:
a microprocessor;
a touch screen;
a wireless communication interface configured to provide wireless communication;
an embedded subscriber identification module (“E-SIM”) card comprising re-writable card data associated with the primary smart card;
a power source for providing power to the microprocessor, the E-SIM and the touch screen, and wherein when the primary smart card is within a pre-determined proximity of a point-of-sale (“POS”) device, the primary smart card is configured to:
prompt the user, on the touch screen, for a selection of a smart card from a selectable list of a plurality of smart cards displayed on the touch screen;
receive, via the touch screen, a selected smart card; and 
upon receipt of the selected smart card:
retrieve card payment data from the mobile wallet application associated with the selected smart card; and
transmit the card payment data to the POS to complete the transaction;
regarding claim 10, a smart card communication system comprising:
a plurality of smart cards, the plurality of smart cards comprising a dominant smart card and a plurality of subordinate smart cards, each of the plurality of smart cards comprising:
a microprocessor;
a touch screen; and
an embedded subscriber identification module (“E-SIM”) card configured for storing card data, the card data being dynamic card data, the card data comprising:
a card number;
a date of expiration for the card number;
a maximum spending limit value for the card number;
an activation state value; and
a digital wallet application resident on a mobile device of a user of the dominant smart card, the digital wallet application for managing the card data stored on each E-SIM for each of the plurality of smart cards, the digital wallet application configured to be managed solely by the user of the dominant smart card, the digital wallet application in electronic communication with each of the plurality of smart cards;
regarding claim 20, a method for enabling, via a digital wallet application, a smart card to operate as a master smart card for a plurality of a user’s smart cards, the master smart card comprising a microprocessor, a touch screen, a wireless interface configured to provide wireless communication, an embedded subscriber identification module (“E-SIM”) card comprising re-writable card data associated with the master smart card, a power source for providing power to the microprocessor and the E-SIM, the touch screen, the method comprising:
storing card data associated with each of the plurality of smart cards in a database associated with the digital wallet application;
retrieving on the master smart card, from the digital wallet application, a list of the plurality of smart cards;
displaying on the touch screen of the master smart card, a selectable list of the plurality of smart cards;
receiving, via the touch screen, a selected smart card; and
storing the card data associated with the selected smart card on the E-SIM of the master smart card, the card data being stored replacing previously stored card data stored on the E-SIM; and
wherein when the master smart card is within a pre-determined proximity to a point-of-sale (“POS”) device, the master smart card is configured to transmit the card payment data stored on the E-SIM to the POS device to complete a transaction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 5, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876